 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDTheDeutschCompany,ElectronicComponents Division,a Corporation andUnited Steelworkersof America, AFL-CIO.Cases 21-CA-7240 and 21-CA-7262.May 31,1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn March 17, 1967, Trial Examiner StanleyGilbert issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that Respondent had notengaged in certain other unfair labor practices, andrecommended that the allegations of the complaintpertainingtheretobedismissed.Thereafter,Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief. The Respondenthas requested oral argument.[Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, and the entire record in thiscase, including the exceptions and brief, and herebyadoptsthefindings,2conclusions,andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, andhereby orders that the Respondent, The DeutschCompany, ElectronicComponentsDivision,aCorporation,Banning,California,itsofficers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.charge in Case 21-CA-7240, filed June 9, 1966, by UnitedSteelworkers of America, AFL-CIO, hereinafter referredto as the Union, and a charge in Case 21-CA-7262, filedJuly 11, 1966, by the Union, a consolidated complaint wasissued on July 22,1966. The complaint, as amended duringthe course of the hearing,' alleges in essence that TheDeutsch Company, Electronic Components Division, aCorporation, hereinafter referred to as the Respondent ortheCompany, violated Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended. Respondent,in its answer, as amended during the course of thehearing,2denies that it committed the unfair laborpractices alleged.Pursuant to notice, a hearing was held on November 21and 22, 1966, in San Bernardino, California. Within thetime set therefor, briefs were submitted by counsel for theGeneral Counsel and the Respondent.Upon the entire record herein and from my observationof the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent,a California corporation with a plant inBanning, California,is engaged in the production and saleof miniature electrical connectors used in the aerospaceindustry.In the course and conduct of its businessoperations,Respondent annually sells and ships from itssaid plant goods valued in excessof $50,000 directly topoints located outside the State of California.As it has conceded,Respondent is, and at all timesmaterialherein has been,an employer engaged incommerce and in a business affecting commerce withinthe meaning of Section 2(6) and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDAs is conceded by Respondent, the Union is a labororganizationwithin the meaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESThere is little contradictory evidence with respect tomatters material to the issues herein. For the most part theissues are related to Respondent's conduct in prohibitingthe distribution of union authorization cards inside itsplant.There is no controversy as to what conduct itengaged in, but rather the major issue is whether or not, inthe circumstances of this case, the limitations imposed byRespondent on distribution and solicitation were unlawful.A. Summary of EventsThe facts set forth in the following summary of eventsare undisputed.Commencing on June 1, 1966, certain of Respondent'semployees, particularly Daniel Salcido, George Pacheco,'This request is hereby denied because the record, theexceptions, and the brief adequately present the issues and thepositions of the parties.2 In the absence of exceptions thereto, we adoptpro formatheTrial Examiner's finding that Respondent's letter of July 14, 1966,was not violative of Section 8(a)(1) of the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESTANLEY GILBERT,TrialExaminer:Based upon a165 NLRB No. 5'The complaint was amended by striking from paragraph 8(a)the word "promulgated."2The Respondent amended its answer to paragraph 8(a) of thecomplaint by alleging that the rule referred to in said paragraphwas "promulgated" prior to the 6-month period preceding the firstcharge filed hereinNo issue was raised by this amendmentinasmuch as the word "promulgated" was stricken fromparagraph 8(a) of the complaint, as indicated hereinabove Theanswer was further amended to admit paragraph 3 of thecomplaint (alleging that the Union is a labor organization withinthe meaning of the Act) THE DEUTSCH COMPANYRobertCarrillo,CharlesCallihan, andMark Grim,'distributedunion authorization cards to their fellowemployees at various entrances to the plant, notably at the"north" or "airplane" gate and at the "east" gate. Thenorth gate affords an entrance from a public street,whereas the east gate is between the Company's privateparking lot and the so-called security area of the plant.Said employees distributed the authorization cards in themornings, prior to the commencement of the workday. Insome instances they did so within the security area; i.e.,inside the gates. On most occasions they distributed thecards outside said gates; i.e., on the street side of the northgate or in the parking area outside the east gate.On July 8, Salcido and Callihan distributedauthorization cards in the Company's lunchroom duringthe lunch break. Later that day, Salcido and Callihan weregiven 3-day disciplinary layoffs for doing so.On or about July 14, 1966, the Respondent sent a letterto its employees with a stamped postcard enclosed. Thecard was addressed to the National Labor Relations Boardand contained the following:Re: Deutsch Electronic Components DivisionGentlemen:Recently I signed a union representation card of theUnitedSteelworkersofAmericabecauseofmisinformation or duress.I hereby revoke my authorization for all purposes.................SIGNATUREDATED ................Commencing in 1962, the Respondent distributed tonew employees a booklet referred to as the "welcome"booklet or manual. It contained, on page 15 thereof, thefollowing paragraph:COLLECTIONS AND GIFTS:The solicitation of funds for any purpose, the sale oftickets for all purposes, the operation of lotteries andraffles,and the solicitation of membership inorganizations during working hours on Companyproperty are absolutely prohibited.B.The IssuesFollowing are the issues raised on this proceeding:1.Whether special circumstances are present in thiscase which would make it lawful for Respondent tomaintainand enforce a rule prohibiting solicitation ofsignatures on union authorization cards and distribution ofunion literature during nonworking time in nonwork areasof its plant.2.Whether, by maintaining and enforcing a ruleprohibiting solicitation and distribution on behalf of the3The employees individually named in thecomplaintas objectsof Respondent's unlawful conduct4While occasions may exist which would requiredrawing adistinction between arule againstsolicitationand a rule againstdistribution, there are no factorsin this casewhich require aconsideration as to whether the distinction should be drawn.'The evidencewithrespecttheretoissummarizedherembelow141Union at any time inside its plant, Respondent violatedSection 8(a)(1) of the Act.3.Whether, by interrogating employees as to whetherthey had engaged, or willengage,in such solicitation ordistribution, threatening themwith reprisals if theycontinued to do so, andengaginginother conductdesigned to enforce such prohibitions, including thedisciplinary layoff of two employees, Respondent violatedSection 8(a)(1) and (3) of the Act.4.Whether by statements containedin itsaforesaidletter of July 14, 1966,sent to itsemployees, and byenclosing the aforementioned postcards, Respondentinterferedwith, restrained, or coerced its employeeswithin the meaning of Section 8(a)(1) of the Act.C. Respondent's Conduct Re Solicitation and DistributionIt is well established that an employer's prohibition ofsolicitation or distribution of literature on behalf of a unionduring nonworking time in nonworkplantareas ispresumptively invalid.Stoddard-QuirkManufacturingCo.,138 NLRB 615;Gale Products, Div. of OutboardMarine Corp.,142 NLRB 1246.4 The mere assertion of anecessity to curtail such activity (without proof thereof) isinsufficient to rebut such a presumption.Korn Industries,Inc.,161NLRB 866. The record is clear that theRespondent maintained and enforced a rule prohibitingsolicitation and distribution on behalf of the Union duringnonworking time and in nonwork areas of 'itsplant,particularly inside entrance gates before the workdaycommenced and in the company lunchroom during thelunch breaksIn chief, Respondent's defense is that the restraints itimposed on distribution and solicitation were not unlawfulbecause they were justifiable in implementing its securitymeasures. Security measures, according to Respondent'switness, were imposed in connection with Respondent'swork on classified materials under the Department ofDefense regulations and for internal security to preventloss of valuable metals used in production.ConsiderabletestimonywaselicitedfromRobert E.Bonn,Chief,FacilitiesDivisionOfficeofIndustrialSecurity,Defense Contract AdministrativeService Region, Department of Defense, Los Angeles, asto the regulations of the Department of Defense and thesecuritymeasures required of Respondent by theDepartment of Defensein itshandling of classifiedmaterials. Testimony was also elicited from Respondent'ssecurity officers with respect to measures employed toprotect classified material as well asmeasuresto preventthe loss of the aforesaid valuable metals. All of theirtestimony, even when viewed in a light most favorable toRespondent, fails to reveal any justification for prohibitingsolicitation and distribution on behalf of the Union innonwork areas during nonworking time.6In themain,security was maintained by the followingmeasures:requirementof identificationbadges foradmittance to the plant (the so-called security area),' thesafekeeping of classified papers or classified materials,and a check by guards of lunchboxes, briefcases, andiNo purpose would be served in detailing their testimony sincenone of it affords any reasonable basis for the prohibitionsimposed by RespondentrThe so-called security area apparently consisted of all of thecompany property other than the parking areas 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDpackages carried by persons leaving the plant.8 While theaforesaid measures would appear to be reasonable in orderto carry out Respondent's programs of defense securityand internal security, there is nothing in the record whichwould furnish a basis for finding that the prohibition ofsoliciting and distributing literature on behalf of the Unionin nonworkareasduring nonworking time was reasonablyjustified in order to carry on the operation of said securitymeasures.9Employees Callihan, Salcido, Carrillo, Pacheco (calledas witnesses by the General Counsel), Supervisors JanWinterbourne, Peter Ostapow, Larry Pellerin, KennethMoyers, and Guard Isaac Gilpin (called by Respondent)testifiedastotheorganizationalactivitiesof theemployees and as to Respondent's conduct with regardthereto.There is virtually no material variation orcontradiction in their testimony which is summarizedhereinbelow and is credited unless otherwise indicated.'oAccording to Callihan's testimony, on June 1 he andfellowemployeesSalcidoandGrimdistributedauthorization cards outside the northgateprior to thecommencement of the workday without any incident. OnJune 2, Callihan distributed cards outside the east gatebefore the workday and a guard stated to him that he"could get in trouble doing that."'tPrior to the workday on June 3, Callihan and Grimdistributed cards some few feet inside the east gate.Callihan testified thatwhile they were doing so,Winterbourne, Respondent's assistant personnel managerand security officer, stated to him that he "could get introuble doing this" and gave him a warning notice wichread as follows:It is forbidden to hand out Union literature within theDeutsch plant during working hours or rest periods.This decision is based upon the National LaborRelations Board Rules and Regulations. Continuedinfraction will lead to dismissal.Winterbourne apparently attempted to hand Grim asimilar notice,but Grim refused to takeit.12However, itappears that Grim was aware of the contents of the notice.Callihan testified that he asked Winterbourne, "Are youtelling me that I can't pass these out?" and Winterbournereplied that "he wasn't telling me that I couldn't pass themout;he was just saying that I would get in trouble."Winterbourne testified that he walked up to Grim andCallihan and stated to them, "We would prefer you passedthat out on the other side of the gate," and that whenCallihan asked if he was saying that they were notpermitted to pass out the cards, he replied, "No I'm not,"and added, "I'm saying we would like to have you pass itout on the other side of thegate."Callihan denied that hewas told that he could pass out the cards on the outside ofthe gate. However, Callihan did admit that he said toWinterbourne, "We will just stay here." Winterbourne'stestimony that he suggested they distribute the cardsoutside is credited, since it fits the pattern ofRespondent's attitude with respect to the distribution ofcards outside the gate, and Callihan's admission that hedid say, "We will just stay here," indicates the likelihoodthat it was in reply to a suggestion that the cards bedistributed somewhere else.In his testimony, Winterbourne attempted to justify aprohibition against distributing cards inside the gate onthe ground that it caused congestion at the gate andinterfered with the guard's duties in checking employees'badges. This ground was also advanced by Respondent initsbrief.However, the record will not support a findingthatsuchwas the actual reason or the reasoncommunicated to the employees for prohibiting thedistributionofcards inside the gate. Respondentintroduced into evidence pictures of traffic at the gate"typical" of the amount of traffic at the time in question,and Pellerin testified that during the incident he observedabout 45 employees entering the gate in the space of 4 or 5minutes. The guard, Gilpin, testified that the traffic variedfrom "two to half a dozen" coming in the gate and that"They'd crowd in and try to go on through."Neither the pictures nor the rate of 10 persons perminute indicates that a volume of traffic existed whichwould create the congestion suggested by Respondent'switnesses. This conclusion is buttressed by the fact thatthere was no mention at the time that congestion was thereason for the warning notices.13 Moreover, Winterbournecandidly admitted that "basically" his purpose in tellingthem to go outside the gate was because he was attemptingto enforce the rule which prohibited passing out literatureinside the plant. That this was the reason is clear from thevery language of the warning notices.Therefore, it is concluded that the warning notices andthe suggestion to Grim and Callihan that they distributethe cards outside the gate were for the purpose ofmaintaining and enforcing a rule against solicitation anddistribution of literature on behalf of the Union in the planteven during nonworking hours in nonwork areas.14 It isfurther concluded that the restriction against distributingcards inside the gate was not imposed because of thetraffic situation at the gate, and that the record will notsupport a finding that such a restriction was justifiedbecause of the traffic situation. Assuming,arguendo,thatthe amount of traffic at the gate did justify a prohibitionagainst passing out cards just inside the gate, it would not8Lunchboxes and briefcases are checked periodically Writtenauthorization from a supervisor is required in order to take out apackage.0Respondent advanced,asadditionalreasonsfortheprohibition it imposed,interference with the guards at the gates inchecking badges and the possibility of discovering unionauthorization cards in checking lunchboxes and briefcases. Thevalidityof these two reasons is discussed herembelow inconsidering the testimony with respect to Respondent's conductinmaintaining and enforcing prohibitions against solicitation anddistribution on behalf of the Union.10Whatever contradictions of any substance there are in thetestimony are indicated and resolved hereinbelow.IThis warning is considered herembelow in considering otherconduct of Respondent with respect to distribution of cardsoutside the gates.izCallihan testified thatWinterbourne gave Gnm a noticeHowever, Winterbourne testified, and his testimony is credited,thatGrim refused to take it. It is not clear from Callihan'stestimony whether Grim did or did not so refuse13Although Gilpin did, on cross-examinationin answer to aleading question,reply affirmatively that he requested Callihanand Grim "to back up from the gate" because they wereinterferingwith his "duties," it does not appear that he stated thatreason to them Also, he testified he had been "instructed to tellthem to not pass out theliteratureinside the gates "14 "It is, ofcourse, clear that whether the 'distribution' of unionapplication cards be deemed to be solicitation or the distributionof literature, a rule promulgated by an employer prohibiting suchactivityduring nonworking time in nonwork plant areas ispresumptively invalid"Gale Products, supra,1248. THE DEUTSCH COMPANYjustify the broad prohibition which was set forth in thewarning notices.15Consequently, it is found that by the warning noticeswhich Winterbourne gave to Callihan and attempted togive to Grim, Respondent maintained and enforced anunlawfullybroad prohibitionagainst solicitation anddistribution of literature, on behalf of the Union, therebeing no showing that circumstances existed whichjustified the extension of such prohibition to nonworkplant areas on nonworking time.16That the Company unlawfully maintained and enforceda rule prohibiting solicitation and distribution in nonworkareas on nonworking time is further evidenced by theuncontradicted testimony of Salcido. He testified that, onJanuary 1 prior to the start of the workday, while crossingthe "field" within the so-called security area, he handedan authorization card to a fellow employee, and that theguard "yelled" at him, "Hey, don't do that. You'll get firedfor doing that." It further appears from his testimony thatthe guard would not permit him to distribute cards outsidethe east gate but required him to go to the gate leadingfrom the street into the parking lot.Salcido, Carrillo, and Pacheco testified that on June 3,while they were distributing cards outside the north gate,George Stanley, then Responent's personnel manager,approached them and asked if they knew what they weredoing. The guard at the gate had taken down their namesfrom their badges and gave their names to Stanley. Hewrote their names down on warning notices and gave thenotices to each of the three. The warning noticescontained the following statement:It is forbidden to distribute Union literature withinthe Deutsch plant. This decision is supported by theRulesandRegulationsof the National LaborRelations Board.17The solicitation of membership in organizationsduring working hours is expressly prohibited on page15 of the Deutsch Indoctrination Manual given toemployees when they are hired. Continued infractionwill lead to dismissal.The above-quoted rule against distribution anywhere inthe plant is unlawfully broad. While the rule againstsolicitationstated in the warning notice might beconstrued as lawful, the record discloses that it wasunlawfully extended to nonworking time as well as tononwork areas.While the record discloses that the warning noticesgiven to Salcido, Carrillo, and Pacheco were subsequentlywithdrawn with apologies, the record also reveals thattheir withdrawal only indicated, and was only intended toindicate, that the Company did not extend the unlawfuliS It should be noted that notices incorrectly stated that the ruleprohibiting distribution of union literature within the plant duringworking hoursand restperiods was based upon the Board's Rulesand Regulations18 It is noted that the Board, in theGale Productscase,supra,on p. 1248, also held that "as the distribution of unionauthorization ormembership cards is distinguishable fromhandbilling and is a form of solicitation [citingStoddard-QuirkManufacturing Co , supra],arule againstthe distribution of suchcards is also presumptively invalid if applicable to nonworktime inwork areas of the plant."" It is noted that this is an incorrect interpretation of the Rulesand Regulations.1s Such as the guard warning Callihan on June 2 that he "couldget in trouble" distributing cards outside the east gate, and the143prohibition against the solicitation and distribution to theareas outsideitsgates.The employees did engage in aconsiderable amount of distribution of cards outside thegateswithout incident, and despite the few incidents'swhich did occur with respect to distribution outside thegates, it is concluded that the employees reasonablyunderstood from such tolerance and from the indication ofthe reason for the withdrawal of the notices that theCompany would permit distribution of the cards at saidpoints.However, this does not minimize the finding thattheCompany unlawfully maintained and enforced aprohibitionagainstsuch activities in the so-calledsecurity area of the Company's property and that therules which were enunciated in the warning notices werenot repealed by withdrawal of the notices.On June 3, shortly after Callihan had been given awarning notice for distributing cards inside the east gate,he was called into an office and was introduced by hissupervisor, Peter Ostapaw, to George Stanley, then thepersonnel manager. Stanley asked Callihan if he "knewthe difference between solicitation and passing out cards."When he did not reply, Stanley said there was a differenceand that he was going to give him a warning notice.According to Ostapaw, a witness called by Respondent,Stanley also said to Callihan, "You know, it's against theCompany policy to go to work and hand out literature orany solicitation of any kind and distribution of any kind onDeutsch property." Stanley then handed Callihan awarning notice which contained a statement similar to theabove-quoted notices given to Salcido, Carrillo, andPacheco.Callihan showed Stanley the notice thatWinterbourne had given him. Nevertheless, Stanley askedhim to sign the second warning notice, which Callihanrefused to do. Callihan testified as follows as to what thenoccurred.A.Well, then he [Stanley] asked me what myintentions were, and I told him that I would keeppassing out cards until I ran out of cards or got fired.And then he said, "whichever one comes first?"And I said, "That's right, because I have a right todo this."And then he told me, he said, "Well, if you're heredoing this Monday morning, you won't be around nomore. "19It is concluded that Stanley's interview of Callihan isfurtherevidence thatRespondentmaintainedandenforced an unlawfully broad ruleagainstsolicitation anddistribution. It is also concluded that Stanley's questioningof Callihanas towhat his "intentions were" constitutedunlawful interrogation as to what protected activities heplanned toengagein, particularly in view of the fact that itfact that, on June 1, Salcido also was told by a guard that he couldnot pass out cards outside the east gate.isStanley was not called as a witness.Ostapaw's testimonycorroborates, in substance, that of Callihan except with respect tothat portion of Callihan's testimony which is quoted According toOstapaw's testimony, the interview concluded with Callihan'srefusal to sign the second warning notice Although Ostapaw didnot categorically deny the testimony quoted, he was asked ifanything else was said to which he replied, "not to myknowledge " In view of Respondent's subsequent conduct ingiving disciplinary layoffs to Callihan and Salcido for violating theprohibition against distribution of cards inside the plant, it isdeemed likely that Stanley did threaten economic reprisals forfailing to observe the prohibition and, therefore, the above-quotedtestimony of Callihan is credited. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas accompanied by a threat of discharge if he did notabstain from protected activities which were prohibited byRespondent's unlawfully broad rule.Salcido was also called into an office for an interviewwith Stanley on June 3. According to Salcido's testimony,Stanley asked him if he still had the warning slip whichStanley had given him earlier that day. He replied that hehad and, at Stanley's request, Salcido handed it to him.Salcido testified as follows as to what then occurred:... And he told me, "Was today the first day thatyou passedout union literature?"And I says, "No, sir."And he says, "Was it yesterday?"And I says, "No, sir. It was June the 1st that Ipassedout unionliterature."And he asked me to sign thewarning slip again, andIrefused. And then he said that I had passed outunion literatureinside the gate and I said, "No, sir."And then he turned it over-I told him what hadhappened about the guard, and he turned it over andhe wrote that down, that the guard had instructed meto go outside to the road. And he says, "Well,initialthis."And Isaid,"I don't seeno reasonwhy I shouldinitial it."A. [Continuing] He pointed to the union buttonand he said, "You tell the people that gave you thatbutton that we're not fooling." He says, "We don'tcare about the National Labor Relations Board." Hesays, "If you're out there Monday morning, we'regoingto fire you." And he said, "It'll takeat leastthree months before we get into court, and what willyou be doing during thistime?"He said, "You think itover." And then he said, "Larry Pellerin and PeterOstapaw are my witnesses.... 1120It is concluded that Stanley's interview of Salcido isadditional evidence that Respondent maintained andenforced an unlawfully broad ruleagainstsolicitation anddistribution. It is also concluded that, by Stanley'squestioning of Salcido as to whether he had distributedunion literature prior to that date, Respondent engaged inunlawful interrogation. Although this interrogation and thequestioning of Callihan by Stanley as to what hisintentionswere about passing out cards were the onlyincidents in the record of interrogation'21 inview of thecircumstances inwhich the questioning occurred,particularly the threat of discharge if they repeated the"offense" of which they were unlawfully warned, a findingthatRespondent engaged in unlawful interrogation inviolationof Section 8(a)(1) of the Act appears to bewarranted.20 As previously indicated,Stanley was not called as a witness.Although both Pellenn and Ostapaw were called as witnesses(both of whom Salcido testified were present during his interviewwith Stanley), neither of them contradicted Salcido's testimony.Pellenn was not questioned with respect to the incident andOstapaw testified that he did not recall being present. SinceSalcido's testimony was not contradicted and is deemed plausiblein light of the circumstances,it is credited.21There was another incident of interrogation to which Carrillotestified,but it was not unlawful Carrillo had complained to hisimmediate supervisor about the warning notice he had receivedand his supervisor asked him where he had been passing out theauthorization cards, apparently only in order to judge whetherCarrillo's complaint was justifiedBoth Callihan and Salcido testified that during theUnion's organizational campaignthey observed a notice onthe bulletin board which contained language similar to thatcontained in the warning notices. Their testimony iscredited and indicates a further basis for finding thatRespondent maintained and enforced an unlawfully broadprohibitionagainstsolicitation and distribution on behalfof the Union.22General Counsel contends that Respondentengaged inunlawful surveillance and predicates this contention onthe testimony of Salcido and Pacheco. Salcido testifiedthat he, Callihan, and a representative of the Unionapproached the north gate ostensibly to distribute cards.His testimony as to what then happenedis asfollows:A. [Continuing] And George Stanley was insidethe plant and he was coming out and we got there justabout thesametime, to the gate. When he saw uscoming-drive through, I guess-he was some placewhere he saw us and he got to the gate just about thesame time,and he just greeted us with, "Goodmorning," and just kept his head down.When he saw George Sirolli [the unionrepresentative], he didn't do nothing. He said acouple words to the guard, and then walked back in.Pacheco testified thatwhilehe and others weredistributing cards outside the north gate, he observedPellerin and Ostapaw looking at them around the corner ofa building some 300 to 350 feet away.Inview of the openness with which cards weredistributed outside the gate, it appears inappropriate toconclude from Salcido's testimony that Stanley wasengaged in unlawful surveillance and from Pacheco'stestimony that Pellerin and Ostapaw were surreptitiouslyattempting to observe the distribution of union cards at adistance of 300 to 350 feet.23Salcido,Carrillo,andPacheco testifiedwithoutcontradiction that on June 3, after Stanley had given themthe warning notices above mentioned while they weredistributing cards outside the north gate, Stanley said tothem, "I'd like to give you another warning. Don't bringthose cards in here with you." Salcido and Callihantestifiedwithoutcontradiction that on July 8 theydistributed authorization cards in the company lunchroomduring the lunch break. All of the witnesses agreed thatSalcido and Callihan were calledintoan office a shortwhile thereafter and were given disciplinary layoffs toJuly 13fordistributingcards in the lunchroom.Respondent defends the disciplinary layoffs and itsconduct in prohibiting cards being brought into the plantand being distributed inside the plant on the ground that itmight inadvertently commit an unfair labor practice by adiscovery of the cards in the course of the periodic checks22The Respondentintroducedno evidence to contradict theabove testimony but argues,in its brief, that the testimony withrespect to the notice was vague as to its contents. While there issome merit in Respondent's characterization of said testimony asvague, nevertheless, the testimony is sufficiently clear to permitan inference that the notice unlawfully prohibited distribution ofunion literature during nonworking time in nonwork areas.23 Furthermore, the explanation in the record,that Pellerin andOstapaw were walking up an incline which caused them to leanforward and thus seem to be peering around the corner of thebuilding, appears to be plausible,since no reason appears to existwhy they should have attempted to conceal their observation ofPacheco and his fellow employees distributing union cardsoutside the gate. THE DEUTSCH COMPANYby guards on employees' briefcases and lunchboxes.There is no merit to this defense. An inadvertent discoveryof an authorization card in the possession of an employeewould not be considered an unfair labor practice, and theprohibition against bringing cards into the plant anddistributing them in nonwork areas during nonworkingtime is not justified as a means of avoiding the inadvertentdiscovery of cards. Consequently it is concluded that suchaprohibitionconstitutedunlawfulmaintenance andenforcement of a rule proscribing such protected activityin violation of Section 8(a)(1) of the Act. It is furtherconcluded that the disciplinary layoffs of Callihan andSalcido for distributing the cards in the lunchroom duringthe lunch break in enforcement of said unlawfulprohibition is violative of Section 8(a)(3) and (1) of the Act.The warning notices and other statements found to havebeen made to employees of action that Respondent wouldtakeagainstthem if they persisted in violatingRespondent'sprohibitionagainstsolicitationanddistribution of literature on behalf of the Union amplysupport a finding that Respondent violated Section 8(a)(1)of the Act by threats of economic reprisal for violations ofitsunlawfully broad rule proscribing solicitation anddistribution.D. The Letter of July 14As indicated above, on or about July 14, Respondentsent a letter to its employees with a stamped postcardenclosed. The card bore the address of the National LaborRelations Board and on its opposite side contained astatementwhich, if signed by any employee in the placedesignated,constitutedarevocationofhisunionauthorization card.The General Counsel contends that the letter, "amongother things, intimated that employees who engaged indistribution of union authorization cards would sufferreprisals." An examination of the letter reveals that theonly possible statement contained therein which couldtend to support said contention is in the first paragraphwhich, in part, reads as follows:For almost two years the Steelworkers union has beenoutside our gates.Now they have bamboozled severalshort-time,misguided employees of Deutsch to act astheir agents within thegates.These youngsters havebeen directed to bring theunioninside the gates andinto the lunch rooms.Last Friday [7-8-66] thesewould-be unionorganizerswent so far as to forceunionauthorization cards upon the employees in thelunchrooms.It ispossible that General Counsel predicates hiscontention on the reference to "several short-time,misguided employees," particularly the word "short-time."Itwould require a rather strained construction toconclude that by the use of said word, Respondentintended to and did reasonably convey the impression thatthe employees to which it referred would only be employedfor a short time because of their union activities. On thecontrary, it appears reasonableto assumethat the word"short-time," in its context, characterized the employeesas having been in the employ of Respondent for a shorttime,or possibly it could also be reasonably construed asmeaning temporary employees. In any event, the threatthat General Counsel readsintothe use of the word is too145thickly veiled and obscure to permit a finding that it wasconveyed to the employees.It is alleged in the complaint that the letter conveyed theimpressionthat it was unlawful to distribute unionauthorization cards within theplant areaincluding thelunchroom during nonworking hours. Thisallegation isapparently predicated on the last two sentences abovequoted. The thrust of the last sentence appears to bedirected, not at the distribution of authorization cards inthe lunchroom but rather atforcingthe cards uponemployees. Therefore, it does not appear appropriate toconclude that the allegationis sustained.In any event, itwas found hereinabove that the Respondent did unlawfullymaintainand enforce such a rule and the finding that itindicated such a rule in said letter would only becumulative.Italso alleged that the letter violated the Act byconveying the impression that the "Board would cause anemployer to recognize a union that had obtained a majorityof signed authorization cards from employees, even thoughthat union might have illegally obtained the authorizationcards." This allegation is apparently predicated on thefollowing statement contained in the letter:If theunioncould coerce and intimidate the majorityof the employeesinto signingthese cards, theNational Labor Relations Board might certify them asyour agent even if you did not have an election.This appears to bea statementof opinion protected underSection 8(c) of the Act.24It is alleged in the complaint that Respondent violatedSection 8(a)(1) of the Act by soliciting employees towithdraw from the Union through its letter and enclosingthe aforementioned postcards. The letter contained thefollowing statement:If you have changed your mind, been misinformed,coerced, threatened, intimidatedinto signing anauthorization card OR if you thinksomeonemay havesent in acard with your name on it, you can revokethat card by mailing the enclosed postcard.It is my opinion that, whileit isnot unlawful for anemployer to inform his employees that they may withdrawtheir authorization cards if they have changed their minds,or if they were coerced or intimidatedinto signing, it isunlawful for an employer to attemptto assist them inrevoking their cards by furnishing to them, without ademonstratedneed or request therefor, addressed,stamped postcards which required no more than theirsignatureto notify the Board of the revocation of theirauthorizationcards.There is no showing that theemployees required or requested such assistance of theRespondent. Therefore, it is concluded that Respondent,by distributing said cards to its employees, violatedSection 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe unfair labor practices of the Respondent set forth insection III, above, occurring in connection with theoperations of Respondent described in section I, above,have a close,intimate,and substantial relation to trade,traffic, and commerceamongthe several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow thereof.24 It isnoted that such a result might occur should the issue ofcoercion and intimidation not be raised. 146DECISIONSOF NATIONALLABOR RELATIONS BOARDV.THE REMEDYIthaving been found that Respondent engaged incertain unfair labor practices, it will be recommended thatRespondent be ordered to cease and desist from suchunfair labor practices and take certain affirmative actiondesigned to effectuate the policies of the Act.Ithaving been found that Respondent discriminatedagainstDaniel V. Salcido and Charles P. Callihan byunlawfully laying them off for approximately 3 workdaysduring the period from July 8, 1966, to July 13, 1966, it willbe recommended that Respondent make them whole forany loss of earnings they may have suffered because ofsaid discrimination against them by payment to each of asum equal to the amount each normally would have earnedas wages during such period.Upon the basis of the above findings of fact and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent interfered with, restrained, and coercedits employees within the meaning of Section 8(a)(1) of theAct by the following conduct:(a)Maintaining and enforcing an unlawfully broad ruleprohibiting solicitation and distribution of literature onbehalf of the Union during nonworking time in nonworkareas of its plant.(b) Issuing warning notices to employees for engagingin protected activities which were proscribed by its saidunlawfully broad rule.25(c)Threatening employees with economic reprisals forengaging in protected activities prohibited by saidunlawfully broad rule.(d) Interrogating employees as to whether they engagedin, or would continue to engage in, protected activitiesprohibited by said unlawfully broad rule.(e)Posting a notice in the plant setting forth saidunlawfully broad rule.(f)Unlawfully attempting to assist employees to revoketheir union authorization cards.2.Respondent violated Section 8(a)(3) and (1) of the Actby the disciplinary layoffs for approximately 3 days ofDaniel V. Salcido and Charles P. Callihan in reprisal fortheir protected activities on behalf of the Union whichwere prohibited by the aforesaid unlawfully broad rule,thereby discouraging membership in the Union.RECOMMENDED ORDERUpon the basis of the abovefindingsof fact,conclusionsof law, and the entire record in the case, andpursuant toSection 10(c) of the National Labor Relations Act, asamended,it isrecommended that Respondent, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Maintainingand enforcing an unlawfully broad ruleprohibitingsolicitationand distribution of literature on25Although three of the warning notices were withdrawn, asindicatedabove said withdrawals did not effectivelynegate thecoercive impact thereof It was clearly indicated that theunlawfully broadrule enunciatedin the notices was not repealedby virtue of their withdrawal, thereby coercivelyindicating thatwarning noticeswould be issuedfor engaging in protectedactivityprohibited by the unlawfully broad rule.26 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thebehalf of the Union during nonworking time in nonworkareas of its plant.(b) Issuing warning notices to employees for engagingin protected activities prohibited by its said unlawfullybroad rule.(c)Threatening employees with economic reprisals forengaging in protected activities prohibited by its saidunlawfully broad rule.(d) Interrogating employees as to whether they hadengaged in, or would continue to engage in, protectedactivities prohibited by said unlawfully broad rule.(e)Posting a notice in its plant setting forth saidunlawfully broad rule.(f)Unlawfully attempting to assist employees to revoketheir union authorization cards.(g)Discouraging membership in the Union and exactingeconomic reprisals by laying off employees for engaging inprotected activities which were prohibited by its aforesaidunlawfully broad rule against solicitation and distribution.(h) In any other like or related manner interfering with,restraining, or coercing its employees in the exercise of theright to self-organization, to join, form, or assist labororganizations, including the Union involved herein, tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities.2.Take the following affirmative action which it isdeemed will effectuate the policies of the Act:(a)Make Daniel V. Salcido and Charles P. Callihanwhole for any loss of earnings they may have suffered as aresult of Respondent's discrimination against them asprovided in the section of this Decision entitled "TheRemedy."(b)Withdraw from personnel files of employeeswarning notices or notations of punitive personnel actionfor their having engaged in protected activity prohibited byitsunlawfullybroad rule against solicitation anddistribution.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records, and all other recordsnecessary to determine the amount of backpay due underthe terms of this Recommended Order.(d)Post at its place of businessin Banning,California,copies of the attached notice marked "Appendix."26Copies of said notice, to be furnished by the RegionalDirector for Region 21, after being signed by an authorizedrepresentativeof the Respondent, shall, be postedimmediately upon receipt thereof and be maintained by itforaperiod of 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that such notices arenot altered, defaced, or covered by any other material.(e)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps theRespondent has taken to comply herewith .27notice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decisionand Order "t' In the event that this Recommended Order is adopted by theBoard,thisprovisionshallbe modifiedto read"Notify theRegionalDirector for Region 21, in writing, within 10 days fromthe date of this Order, what steps Respondent has taken tocomply herewith " THE DEUTSCH COMPANYIT IS FURTHER RECOMMENDED that the complaint bedimissed insofar as its relates to the unfair labor practicesalleged in the complaint which have not been found tohave been sustained.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOTmaintainand enforce an unlawfullybroad rule prohibiting solicitation and distribution ofliteratureon behalf of United Steelworkers ofAmerica, AFL-CIO, or any other labororganization,during nonworking time in nonwork areas of ourplant.WE WILL NOT issue warning notices to employeesfor engaging in protected activity prohibited by ourunlawfully broad rule.WE WILL NOT unlawfullyinterrogateemployees astowhether they had engaged, or would continue toengage, inprotected activities prohibited by saidunlawfully broad rule.WE WILL NOT post a notice in the plant setting forthsaid unlawfully broad rule.WE WILL NOT unlawfully attempt to assistemployees to revoke their union authorization cards.WE WILL NOT discourage membership in UnitedSteelworkersofAmerica,AFL-CIO, or exacteconomic reprisals, by laying off employees forengagingin protected activity which is prohibited byouraforesaidunlawfullybroadruleagainstsolicitation and distribution.WE WILL NOT in any other like or related mannerinterfere with, restrain, or coerce our employees in147the exercise of the right to self-organization,to join,form,or assistUnited Steelworkers of America,AFL-CIO, or any other labororganizations, to bargaincollectively through representatives of their ownchoosing, and to engage in other concertedactivitiesfor the purpose of collectivebargainingor othermutualaid or protection, or to refrain from any or allsuch activities.WE WILL make Daniel V. Salcido and Charles P.Callihan whole for any loss ofearningsthey may havesufferedas a resultof our discriminationagainstthem.WE WILL withdraw from the personnel files of ouremployeeswarningnoticesand notationsof punitivepersonnel action for their havingengaged inprotectedactivityprohibited by our unlawfully broad ruleagainst solicitationand distribution.All our employees are free to becomeor remain, orrefrain from becomingor remaining,members of UnitedSteelworkers of America, AFL-CIO, or any other labororganization,except to the extent that such right may beaffected by an agreement authorized by Section 8(a)(3) ofthe Act.DatedByTHE DEUTSCH COMPANY,ELECTRONIC COMPONENTSDIVISION, A CORPORATION(Employer)(Representative)(Title)This noticemustremain posted for 60 consecutive daysfrom the date of posting,and must notbe altered, defaced,or covered by any othermaterial.If employees have any questionconcerning this noticeor compliance with itsprovisions, theymay communicatedirectlywith the Board's Regional Office, 849 SouthBroadway,Los Angeles,California90014,Telephone 688-5204.